Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Group A, and Group B in the reply filed on 06/21/2022 is acknowledged.

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuation device in claims 1 and 11. The actuation device can include one or more of variable bleed valves, variable stator vanes, variable inlet guide vanes, variable outlet guide vanes, compressor discharge pressure bleed valves, a turbine clearance control systems, recycle valves, bleed valves, and throttle valves, and may generally be any variable geometry component of the engine 10 for modifying an airflow through the turbomachinery flowpath 54 or around the turbomachine 30, or airflow valve of the engine 10 for modifying an amount of airflow bled from the turbomachinery flowpath 54 or an airflow over the turbomachine 30 or provided to the turbomachinery flowpath 54 or an airflow over the turbomachine 30 ([0033]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the load sharing bank".  There is insufficient antecedent basis for this limitation in the claim. For examiner purposes, it is interpreted that claim 13 meant to depend from claim 12, which is withdrawn. Hence, claim 13 and its dependent claims, such as claim 14, are not considered for prior art rejections or allowability as their metes and bounds are unclear and indefinite.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claim 14 is rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vonfelt et al. (US 2019/0211702), referred to hereafter as Vonfelt.
With regard to claim 1, Vonfelt discloses a gas turbine engine actuation system comprising: a gas turbine engine (Fig. 1, [0025]) comprising: a compressor section ([0025]); a combustion section ([0025]) disposed in fluid communication with and downstream from the compressor section; a turbine section ([0025]) disposed in fluid communication with and downstream from the compressor section; and a rotating shaft extending axially along a centerline of the gas turbine engine (Fig. 1); an actuation device ([0025]) operable with the compressor section, combustion section, turbine section, or a combination thereof; an actuator ([0025]) operationally coupled to the actuation device, wherein the actuator comprises an electric actuator ([0025]) configured to convert electrical current into mechanical power; and a power source ([0022], [0029], [0030]) configured to supply electrical current to the actuator.
--------------------------------------------------------------------------------------------------------------------
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Amari et al. (US 2020/0123926), referred to hereafter as Amari.
With regard to claim 1, Amari discloses a gas turbine engine actuation system comprising: a gas turbine engine (Fig. 1, [0038]) comprising: a compressor section ([0038]); a combustion section ([0038]) disposed in fluid communication with and downstream from the compressor section; a turbine section ([0038]) disposed in fluid communication with and downstream from the compressor section; and a rotating shaft extending axially along a centerline of the gas turbine engine (Fig. 1, [0040]); an actuation device ([0044]) operable with the compressor section, combustion section, turbine section, or a combination thereof; an actuator ([0044]) operationally coupled to the actuation device, wherein the actuator comprises an electric actuator ([0045]) configured to convert electrical current into mechanical power; and a power source ([0048]) configured to supply electrical current to the actuator.
--------------------------------------------------------------------------------------------------------------------
Claim 11 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fervel et al. (US 2011/0174921), referred to hereafter as Fervel.
With regard to claim 11, Fervel discloses a hybrid electric/hydraulic actuation system for a gas turbine engine, the hybrid electric/hydraulic actuation system comprising: an actuation device ([0004]-[0006]) operable with a section of the gas turbine engine (the gas turbine engine is interpreted as intended use); a hybrid electric/hydraulic actuator  ([0006]) that is driven partially by electrical power and partially by a working fluid ([0006]), wherein the hybrid electric/hydraulic actuator is operationally coupled to the actuation device; a hydraulic actuation system comprising: the working fluid ([0004]); a working fluid pump ([0004], [0010]) disposed to pressurize the hydraulic actuation system with the working fluid; and a fluid line ([0004], [0010]) that is fluidly connected to and extending between the working fluid pump and the hybrid electric/hydraulic actuator; and an electric actuation system ([0007]) comprising: a power source configured to supply electrical current to the hybrid electric/hydraulic actuator ([0007], [0008], [0013]).
--------------------------------------------------------------------------------------------------------------------
Claim 11 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsui (US 2006/0226285).
With regard to claim 11, Matsui discloses a hybrid electric/hydraulic actuation system for a gas turbine engine, the hybrid electric/hydraulic actuation system comprising: an actuation device (see EHA, EBHA, and LBHA type actuators in [0006], [0010], [0014]) operable with a section of the gas turbine engine (the gas turbine engine is interpreted as intended use); a hybrid electric/hydraulic actuator  ([0006], [0010] , [0014]) that is driven partially by electrical power and partially by a working fluid ([0006], [0010] , [0014]), wherein the hybrid electric/hydraulic actuator is operationally coupled to the actuation device; a hydraulic actuation system comprising: the working fluid ([0006], [0010] , [0014]); a working fluid pump ([0006], [0010] , [0014]) disposed to pressurize the hydraulic actuation system with the working fluid; and a fluid line ([0006], [0010] , [0014]) that is fluidly connected to and extending between the working fluid pump and the hybrid electric/hydraulic actuator; and an electric actuation system ([0006], [0010] , [0014]) comprising: a power source configured to supply electrical current to the hybrid electric/hydraulic actuator ([0006], [0010] , [0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vonfelt et al. (US 2019/0211702), referred to hereafter as Vonfelt in view of Arnold et al. (US 2016/0230585), referred to hereafter as Arnold.
With regard to claim 2:
Vonfelt discloses the gas turbine engine actuation system of claim 1, as set forth above, and further discloses hydraulic system ([0003]).
Vonfelt does not appear to explicitly disclose that the actuator comprises a hybrid hydraulic-electric actuator operable with the hydraulic system.
However, Arnold teaches a turbine and a compressor having an actuator and further teaches that the actuator can be a hybrid hydraulic-electric actuator ([0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the actuator of Vonfelt as a hybrid hydraulic-electric actuator in order to provide a backup for redundancy which will make the system more reliable in the case that one fails. Although Vonfelt discloses a hydraulic actuator and discloses replacing the hydraulic actuator with an electric actuator, a person of ordinary skill in the art, upon learning from the teachings of Arnold that one can have a hybrid hydraulic-electric actuator that makes the system more reliable, would not remove the hydraulic actuator and just make it a hybrid actuator, especially if the person of ordinary skill in the art is concerned with an application where reliability of the system is important and critical.

With regard to claim 3, the combination of Vonfelt and Arnold further discloses that the hydraulic system is a fuel delivery system (Vonfelt, [0003]).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vonfelt et al. (US 2019/0211702), referred to hereafter as Vonfelt in view of Arnold et al. (US 2016/0230585), referred to hereafter as Arnold, as applied to claim 2 above, and further in view of Fervel et al. (US 2011/0174921), referred to hereafter as Fervel.
With regard to claim 4:
The combination of Vonfelt and Arnold discloses the gas turbine engine actuation system of claim 2, as set forth above, and further discloses an accessory gearbox (Vonfelt, [0004]) coupled to and driven by the gas turbine engine.
The combination of Vonfelt and Arnold does not appear to explicitly disclose that the hydraulic system is mechanically coupled to and driven by the accessory gearbox, the hydraulic system comprising: a working fluid; a working fluid pump disposed to pressurize the hydraulic system with the working fluid; and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator.
However, Fervel teaches a hybrid electro hydraulic actuator system ([0006], [0007]) comprising an accessory gearbox coupled to and driven by the gas turbine engine ([0005]), wherein the hydraulic system is mechanically coupled to and driven by the accessory gearbox ([0005]), the hydraulic system comprising: a working fluid ([0004], [0010]); a working fluid pump ([0004], [0010]) disposed to pressurize the hydraulic system with the working fluid; and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator ([0004], [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another, namely the fuel based hydraulic system of the combination of Vonfelt and Arnold for the accessory gearbox based hydraulic system of Fervel in which the hydraulic system is mechanically coupled to and driven by the accessory gearbox, the hydraulic system comprising: a working fluid; a working fluid pump disposed to pressurize the hydraulic system with the working fluid; and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator, to obtain predictable results of providing hydraulic source and operate the hydraulic actuator.

With regard to claim 5, the combination of Vonfelt and Arnold and Fervel further discloses that the hybrid hydraulic-electric actuator is driven partially by electrical power and partially by the working fluid of the hydraulic system (see rejection of claim 2 in which the hydraulic and electrical actuators where combined to make a hybrid actuator which would be driven partially by electrical power and partially by the working fluid of the hydraulic system).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vonfelt et al. (US 2019/0211702), referred to hereafter as Vonfelt in view of Arnold et al. (US 2016/0230585), and Mahoney et al. (US 2005/0147492), referred to hereafter as Mahoney.
With regard to claim 11:
Vonfelt discloses a hybrid electric/hydraulic actuation system for a gas turbine engine, the hybrid electric/hydraulic actuation system comprising: an actuation device operable with a section of the gas turbine engine ([0025], the gas turbine engine is interpreted as intended use); an electric actuator ([0025]) that is driven by electrical power, wherein the actuator is operationally coupled to the actuation device ([0025]); a hydraulic actuation system ([0003]) comprising: a working fluid (fuel, [0003]); and a fluid line that is fluidly connected to and extending to the actuator ([0003]); and an electric actuation system comprising: a power source configured to supply electrical current to the actuator ([0022], [0029], [0030]).
Vonfelt does not appear to explicitly disclose that actuator is a hybrid electric/hydraulic actuator that is driven partially by the working fluid. Vonfelt discloses pressurizing the hydraulic fluid (i.e. fuel, [0003]), which requires a pump, but doesn’t disclose in verbatim a working fluid pump disposed to pressurize the hydraulic actuation system with the working fluid; and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator.
With regard to the hybrid electric/hydraulic actuator, Arnold teaches a turbine and a compressor having an actuator and further teaches that the actuator can be a hybrid hydraulic-electric actuator ([0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to make the actuator of Vonfelt as a hybrid hydraulic-electric actuator in order to provide a backup for redundancy which will make the system more reliable in the case that one fails. Although Vonfelt discloses a hydraulic actuator and discloses replacing the hydraulic actuator with an electric actuator, a person of ordinary skill in the art, upon learning from the teachings of Arnold that one can have a hybrid hydraulic-electric actuator that makes the system more reliable, would not remove the hydraulic actuator and just make it a hybrid actuator, especially if the person of ordinary skill in the art is concerned with an application where reliability of the system is important and critical.
With regard to the hydraulic pump, Mahoney teaches an actuator and further teaches a working fluid pump disposed to pressurize the hydraulic actuation system with the working fluid ([0007]); and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the working fluid pump and fluid lines of Mahoney to Vonfelt in order to pressurize the fluid and operate the actuator.
After above combinations, the combination of Vonfelt, Arnold, and Mahoney with have a hybrid electric/hydraulic actuator that is driven partially by electrical power and partially by a working fluid.
--------------------------------------------------------------------------------------------------------------------
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Amari et al. (US 2020/0123926), referred to hereafter as Amari in view of Hejda (US 2010/0116929).
With regard to claim 2: 
Amari discloses the gas turbine engine actuation system of claim 1, as set forth above, and further discloses that the actuators can be hydraulic actuator ([0045]).
Amari does not appear to explicitly disclose a hydraulic system, wherein the actuator comprises a hybrid hydraulic-electric actuator operable with the hydraulic system. 
However, Hejda teaches an actuation and hydraulic system ([0028]), wherein the actuator comprises a hybrid hydraulic-electric actuator operable with the hydraulic system (abstract). The hybrid actuator is advantageous because it can withstand component inoperability and common-mode failures, and is less costly and less complex ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add a hydraulic system to the gas turbine engine actuation system of Amari, and change the actuator to a hybrid hydraulic-electric actuator operable with the hydraulic system, in order to realize the advantages taught by Hejda such as the capability to withstand component inoperability and common-mode failures, and being less costly and less complex.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amari et al. (US 2020/0123926), referred to hereafter as Amari in view of Hejda (US 2010/0116929), as applied to claim 2 above, and further in view of Vonfelt et al. (US 2019/0211702), referred to hereafter as Vonfelt.
With regard to claim 3: 
The combination of Amari and Hejda discloses the gas turbine engine actuation system of claim 1, as set forth above.
The combination of Amari and Hejda is silent about the hydraulic system being a fuel delivery system. 
However, Vonfelt teaches an actuator operable with a hydraulic system wherein the hydraulic system being a fuel delivery system ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for a hydraulic system for the actuator use the teaching of Vonfelt and combine prior art elements according to known methods to yield predictable results of providing a hydraulic source for the actuator to operate the actuator.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Amari et al. (US 2020/0123926), referred to hereafter as Amari in view of Hejda (US 2010/0116929), as applied to claim 2 above, and further in view of Fervel et al. (US 2011/0174921), referred to hereafter as Fervel.
With regard to claim 4:
The combination of Amari and Hejda discloses the gas turbine engine actuation system of claim 2, as set forth above, and further discloses an accessory gearbox coupled to and driven by the gas turbine engine (Amari, [0041]). The combination of Amari and Hejda also discloses hydraulic actuator (Amari, [0045]).
The combination of Amari and Hejda does not appear to explicitly disclose that the hydraulic system is mechanically coupled to and driven by the accessory gearbox, the hydraulic system comprising: a working fluid; a working fluid pump disposed to pressurize the hydraulic system with the working fluid; and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator.
However, Fervel teaches a hybrid electro hydraulic actuator system ([0006], [0007]) comprising an accessory gearbox coupled to and driven by the gas turbine engine ([0005]), wherein the hydraulic system is mechanically coupled to and driven by the accessory gearbox ([0005]), the hydraulic system comprising: a working fluid ([0004], [0010]); a working fluid pump ([0004], [0010]) disposed to pressurize the hydraulic system with the working fluid; and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator ([0004], [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another, namely the fuel based hydraulic system of the combination of Amari and Hejda for the accessory gearbox based hydraulic system of Fervel in which the hydraulic system is mechanically coupled to and driven by the accessory gearbox, the hydraulic system comprising: a working fluid; a working fluid pump disposed to pressurize the hydraulic system with the working fluid; and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator, to obtain predictable results of providing hydraulic source and operate the actuator.

With regard to claim 5, the combination of Amari and Hejda and Fervel further discloses that the hybrid hydraulic-electric actuator is driven partially by electrical power and partially by the working fluid of the hydraulic system (see rejection of claim 2 in which the hydraulic and electrical actuators where combined to make a hybrid actuator which would be driven partially by electrical power and partially by the working fluid of the hydraulic system).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amari et al. (US 2020/0123926), referred to hereafter as Amari in view of Hejda (US 2010/0116929), and Fervel et al. (US 2011/0174921), referred to hereafter as Fervel.
With regard to claim 11:
Amari discloses a hybrid electric/hydraulic actuation system for a gas turbine engine, the hybrid electric/hydraulic actuation system comprising: an actuation device ([0044]) operable with a section of the gas turbine engine (the gas turbine engine is interpreted as intended use); an electric actuator ([0044], [0045]) that is driven by electrical power ([0045], [0048]), wherein the actuator is operationally coupled to the actuation device (0044]); and an electric actuation system comprising: a power source ([0048]) configured to supply electrical current to the hybrid electric/hydraulic actuator ([0045], [0048]). Amari further discloses that the actuator can be hydraulic actuator ([0045]).
Amari does not appear to explicitly disclose that the actuator is a hybrid electric/hydraulic actuator that partially works with a working fluid, and although Amari discloses a hydraulic actuator which necessitates hydraulic fluid, pump, and connection lines, it is silent about the components of the hydraulic system and doesn’t disclose in verbatim a working fluid; a working fluid pump disposed to pressurize the actuation system with the working fluid; and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator.
With regard to the hybrid electric/hydraulic actuator, Hejda teaches an actuation and hydraulic system ([0028]), wherein the actuator comprises a hybrid hydraulic-electric actuator operable with the hydraulic system (abstract). The hybrid actuator is advantageous because it can withstand component inoperability and common-mode failures, and is less costly and less complex ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add a hydraulic system to the gas turbine engine actuation system of Amari, and change the actuator to a hybrid hydraulic-electric actuator operable with the hydraulic system, in order to realize the advantages taught by Hejda such as the capability to withstand component inoperability and common-mode failures, and being less costly and less complex.
With regard to the components of the hydraulic system, Fervel teaches a hybrid electro hydraulic actuator system ([0006], [0007]) wherein the hydraulic system comprises a working fluid ([0004], [0010]); a working fluid pump ([0004], [0010]) disposed to pressurize the hydraulic system with the working fluid; and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator ([0004], [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for the component of the hydraulic system, to combining prior art elements according to known methods to yield predictable results, and use the teachings of Fervel and add a working fluid; a working fluid pump disposed to pressurize the actuation system with the working fluid; and a fluid line that is fluidly connected to and extending between the working fluid pump and the actuator, to obtain predictable results of providing hydraulic source and operate the actuator.
After above combinations, the combination of Amari, Hejda, and Fervel with have a hybrid electric/hydraulic actuator that is driven partially by electrical power and partially by a working fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar actuators such as US 10227889, and US 11306750.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799